Citation Nr: 1707296	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-41 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a joint disorder, including gout/inflammatory polyarthropathy.

2.  Entitlement to service connection for inflammatory polyneuropathy.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating action taken in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded the claims in January and July 2013.  Regrettably, the matter must again be remanded as the evidence obtained is not compliant with the terms of the Board's previous remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran presented testimony before a Veterans Law Judge in November 2012.  The Veterans Law Judge who conducted the hearing is no longer employed by the Board.  In October 2016, a letter was sent to the Veteran offering him the opportunity to elect to appear again for a new Board hearing.  The Veteran was provided 30 days from the date of the letter to make his election.  Absent any indication from the Veteran, the Board will proceed with adjudicating the claims.  The Veteran did not submit any correspondences within 30 days of the date of the letter.  Thus, the Board will proceed with adjudicating the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, development completed thus far is not compliant with the January and July 2013 Board Remands.  In July 2013, the Board directed the AOJ to schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed joint disorder, characterized as gout/polyarthropathy, and to determine the nature and likely etiology of his claimed neurological disorder classified as inflammatory polyneuropathy.  The examiner was directed to address whether any of the Veteran's claimed conditions began in service, were due to exposure to mercury and/or asbestos in service, or became manifest within one year of separation from military service.  

The examiner was directed to address October 2008 and February 2009 statements from Dr. B, who diagnosed the Veteran with "deterioration of physical condition along with hyperuricemia, which is likely as not due to the heavy metal exposure and asbestos exposure while in the Navy."  In addition, any etiological opinion was to reflect consideration of a diagnosis of bilateral tennis elbow, documented in January 1990 service treatment records.  

A thorough VA examination was conducted in April 2016.  Then, the Veteran's medical conditions were delineated and defined.  However, the etiological opinions only addressed whether the diagnosed disorders manifested by gout/polyarthropathy or arthritis and polyneuropathy were related to mercury and asbestos exposure.  The opinions did not determine whether any such disorder was due to arthritis or a neurological disorder that became manifest within one year of separation from military service.  Such an opinion was requested by the Board in January and July 2013 and has not yet been obtained.  In addition, while the examiner discussed the annotations of tennis elbow on the Veteran's separation examination as well as service treatment records documenting treatment for joint injuries, this medical history was not discussed in the opinion portion of the examination report.  As noted above, the examiner focused solely on asbestos and mercury exposure in the opinion.  No rationale or opinion addressing joint pain during service was provided. 

Thus, the Board finds that remand is again necessary in order to ensure compliance with its previous directives.  Stegall v. West, 11 Vet. App. at 271. On remand, the AOJ must procure an addendum opinion that addresses the Veteran's claims.  


Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment for the Veteran's knees. 

2.  Arrange for the same examiner who provided the April 2016 examination to provide an addendum opinion that addresses the likely etiology of his diagnosed gout, rheumatoid arthritis, and psoriatic arthritis, and inflammatory polyarthropathy.  If the same examiner is not available, arrange for a similarly qualified medical professional to provide the opinion.  The claims folder must be made available to the examiner(s) prior to the examination.  All indicated studies should be performed.  The examiner should address the following:

a.  Is it at least as likely as not that any current chronic joint disorder, and/or a neurological disorder began in service or is otherwise related to service?

b.  Is any current chronic joint disorder arthritis or an organic neurological disorder that became manifest within one year of separation from military service? 

In providing these opinions, the examiner must consider all service treatment records, which include records showing a diagnosis of bilateral tennis elbow in January 1990, a June 1985 blunt injury trauma to the left elbow, a right hand injury sustained after striking a wall in May 1985, a June 1985 right thumb injury, and a September 1988 right hand injury after a fight. 

The examiner must also consider any and all post-service medical records with particular attention to the October 2008 and February 2009 evidence from Dr. Bentley.  The examiner must also consider the Veteran's history as provided during examination(s) and other lay evidence that has been provided by the Veteran regarding his multiple joint/neurological complaints, as well as his lay evidence regarding his symptoms subsequent to his exposure to mercury.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




